 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE EXTRADITION                   Case No. 1:17-mc-00067-DAD-SAB
     OF VLADIMIR BLASKO TO THE
12   SLOVAK REPUBLIC,                                   ORDER VACATING FEBRUARY 27, 2019
                                                        STATUS CONFERENCE
13

14

15

16

17          Currently a status conference is set in this matter for February 27, 2019. The Court notes

18 that the cash and property bonds have been received and shall therefore vacate the status

19 conference. The parties are not required to appear on February 27, 2019.
20          Accordingly, the status conference in this matter set for February 27, 2019 is HEREBY

21 VACATED and the parties need not appear.

22
     IT IS SO ORDERED.
23

24 Dated:     February 26, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
